Citation Nr: 1723541	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left ring finger disability.

3.  Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompensable prior to November 16, 2015 and 50 percent disabling thereafter.

4.  Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to July 7, 2011; 20 percent disabling from July 7, 2011, to November 16, 2015; and 40 percent disabling thereafter.

5.  Entitlement to a higher initial rating for impingement syndrome of the right shoulder, with evidence of a small partial tear of the supraspinatus tendon, rated as 10 percent disabling.

6.  Entitlement to a higher initial rating for right knee patellar tendonitis with mild degenerative changes, rated a 10 percent disabling.
7.  Entitlement to a higher initial rating for left knee patellar tendonitis with mild degenerative changes, rated a 10 percent disabling.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acid reflux (gastroesophageal reflux disease (GERD)).

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 16, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1985, December 1990 to May 1991, and August 2004 to February 2006 with additional service in the Mississippi Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, September 2008, April 2011, and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The June 2006 rating decision, in pertinent part, denied service connection for sinus and left ringer finger disabilities.

The September 2008 rating decision granted service connection for degenerative disc disease of the lumbar spine with an initial 10 percent rating.  The Veteran appealed the initial rating assigned for the newly service-connected back disability.  A November 2011 rating decision increased the rating for the back disability to 20 percent, effective July 7, 2011.  A January 2016 rating decision increased the rating for the back disability to 40 percent, effective November 16, 2015.

The April 2011 rating decision, in pertinent part, granted service connection for right shoulder impingement syndrome with an initial 10 percent rating, right knee patellar tendonitis with an initial 10 percent rating, left knee patellar tendonitis with an initial 10 percent rating, and bilateral hearing with an initial noncompensable rating.  The Veteran appealed the initial rating assigned for the newly service-connected disabilities.  A January 2016 rating decision increased the rating for bilateral hearing loss to 50 percent, effective November 16, 2015.

The issues addressed in the June 2006, September 2008, and April 2011 rating decisions were previously before the Board in June 2012 when they were remanded for further development.  The Veteran appeared at a hearing before the undersigned in March 2012 regarding these issues.  A transcript of the hearing has been associated with the claims file.

The June 2016 rating decision denied reopening of service connection claims for sleep apnea and acid reflux (GERD).  The Veteran filed a timely notice of disagreement regarding the June 2016 rating decision in August 2016, but he has not yet been issued a statement of the case; therefore, the Board is required to remand these issues to the Agency of Original Jurisdiction (AOJ) for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).

The Board finds entitlement to TDIU is an element of the Veteran's appeal of the initial ratings assigned for bilateral hearing loss, degenerative disc disease of the lumbar spine, right shoulder impingement syndrome, right knee patellar tendonitis, and left knee patellar tendonitis because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes the Veteran has been entitled to a 100 percent schedular rating since November 16, 2015; therefore, the Board has characterized the issue as entitlement to TDIU prior to November 16, 2015.

The issues of service connection for sinusitis; higher initial ratings for bilateral hearing loss, degenerative disc disease of the lumbar spine, right shoulder impingement syndrome, right knee patellar tendonitis, and left knee patellar tendonitis; entitlement to TDIU prior to November 16, 2015; and whether new and material evidence has been received to reopen service connection claims for sleep apnea and acid reflux (GERD) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran has a left ring finger disability due to an undiagnosed illness that first manifest during active service in the Southwest Asia theater of operations.


CONCLUSION OF LAW

The criteria for service connection for a left ring finger have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established where a Persian Gulf veteran exhibits objective indications of a qualifying chronic disability, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on an undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 U.S.C.A. § 1117; 38 C.F.R. §3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs and/or symptoms of the claimed disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran seeks service connection for a left ring finger disability.  Service treatment records show the Veteran was treated for pain and swelling in the left ring finger in May 2005 during a deployment to the Southwest Asia theater of operations.  The provider at that time indicated the Veteran may possibly have gout affecting the left ring finger, but did not conclusively establish a diagnosis for the underlying condition.  Thus, the record establishes a left ring finger disability became manifest during the Veteran's service in the Southwest Asia theater of operations.

The Veteran has consistently reported that he has experienced pain and swelling in the left ring finger since separation from service.  He is competent to report objective manifestations of a left ring finger disability.  An August 2009 VA examiner determined he could not attribute the Veteran's lay reports of left ring finger pain and swelling to a diagnosed condition.  The treatment records associated with claims file do not attribute the Veteran's credible and competent reports of a left ring finger disability to a specific diagnosis.  Thus, the Board finds service connection is warranted for a left ring finger disability under the presumptive provisions of 38 C.F.R. § 3.317.


ORDER

Entitlement to service connection for a left ring finger disability is granted.
REMAND

As noted in the introduction, the Board filed a timely notice of disagreement regarding the June 2016 rating decision that denied reopening of service connection claims for sleep apnea and acid reflux (GERD).  The Veteran has not been issued a statement of the case regarding the denial of the reopening of his service connection claims for sleep apnea and acid reflux (GERD).  The Board is required to remand this issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's service connection claim for sinusitis was initially denied on the basis that there was no current disability.  VA treatment records associated with the claims file pursuant to the Board's June 2012 remand show the Veteran has been treated for a sinus condition on a frequent basis in recent years; therefore, VA is required to provide an examination as the evidence indicates the Veteran was treated for a sinus condition prior to his separation from service in February 2006.

The Board also finds a new examination to assess the current severity of the Veteran's bilateral hearing loss disability is warranted.  In an April 2016 statement, the Veteran reported his hearing loss has gotten "much worse" since last examination in November 2015.  The Veteran is competent to report observable symptomatology such as increased hearing difficulties.  Further, the Veteran's lay reports are supported by the record, as the evidence indicates his hearing acuity has declined drastically during the course of the appeal period.  Thus, a new examination is warranted to make an informed decision regarding the appeal of the initial rating assigned for bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the Veteran's appeal of the initial ratings assigned for his back, right shoulder, and bilateral knee disabilities, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, VA examinations must include range of motion testing of the pertinent joint, as well as the paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  Although there is range of motion testing for the paired joint in this case, the VA examination reports of record do not contain findings with respect to the other requirements of 38 C.F.R. § 4.59 in compliance with the holding in Correia.

Additionally, the most recent VA orthopedic examiner in November 2015 noted there was additional functional impairment and/or additional limitation of range of motion due to pain, weakened movement, excess fatigability, incoordination, or flare-ups in the Veteran's case; however, the November 2015 VA examiner determined he was unable to provide an estimation of additional limitation of range of motion due to these factors without resorting to speculation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Yet, there is no indication the examiner considered the Veteran's lay reports of additional functional impairment and/or additional limitation of range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (indicating an examination report that does not address additional range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, or flare-ups is inadequate for rating purposes).

The issue of entitlement to TDIU prior to November 16, 2015 has not been adjudicated by the AOJ in the first instance.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  Further, the issue is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the issues of whether new and material evidence has been received to reopen service connection claims for sleep apnea and acid reflux (GERD).  Do not return these issues to the Board unless the Veteran perfects an appeal of the issues after the issuance of the statement of the case.

2.  Schedule the Veteran for an examination regarding his service connection claim for sinusitis.  The selected examiner must provide an opinion addressing whether the Veteran has a current sinus disability that is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  Schedule the Veteran for a new VA examination to assess the severity of his back, right shoulder, and bilateral knee disabilities.  The examiner must test the range of motion of the pertinent joint, as well as the paired joint (if applicable), in active motion, passive motion, and in weight-bearing and nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  Once this testing is completed, the examiner must compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the back, right shoulder, and bilateral knee disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicated whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  This should be expressed in terms of degrees of additional range of motion loss, to the extent possible.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

4.  Schedule the Veteran for a new examination to assess the current severity of his bilateral hearing loss disability.  All indicated tests and studies must be performed.  The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.
5.  Develop and adjudicate the issue of entitlement to TDIU prior to November 16, 2015, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

6.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


